Citation Nr: 1607468	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  07-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to June 1955.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Board denied the Veteran's claim for a rating higher than 30 percent for his bilateral pes planus (flat feet).  The Board also, however, took jurisdiction over this derivative issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  But rather than immediately deciding this derivative claim, the Board remanded it to the Agency of Original Jurisdiction (AOJ) for further development and consideration, including especially obtaining and associating with the claims file all pertinent medical treatment records the Veteran identified as needing to be obtained, as well as providing him a VA compensation examination addressing the functional impact of his 
service-connected disabilities, in combination, on his ability to work in a substantially gainful occupation.

Since that February 2013 remand, additional VA treatment records have been obtained and associated with the claims file, as directed.  The Veteran has not identified in other pertinent medical treatment records needing to be obtained.  But in regards to his VA compensation examination, it initially was scheduled for April 2013 and he did not report for it.  The examination even was rescheduled for November 2013, and he again did not report for it.  In an April 2014 report of contact he makes clear that he will not report for the VA examination even if it is again rescheduled.  Thus, there has been compliance, certainly the acceptable substantial compliance, with the Board's remand directives, including since VA made exhaustive attempts to have him examined as mandated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); 
but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for a TDIU is functionally equivalent to a claim for an increase in disability compensation (i.e., an increased-rating claim).

2.  Entitlement to a TDIU could not be established without a VA examination of the Veteran sufficiently addressing the requirements for this benefit, including in terms of the functional impairment attributable to his service-connected disabilities and their impact, in turn, on his ability to obtain or retain employment that could be considered substantially gainful versus just marginal in comparison.

3.  In accordance with this remand directive, he was scheduled for this necessary VA examination in April and November 2013, but he did not report for either examination.

4.  In April 2014, he was given opportunity to again reschedule the examination, and he declined, indicating in no uncertain terms that he was refusing to be examined in relation to this claim.

5.  There is no indication his refusal to attend even the rescheduled examination is for good cause.


CONCLUSION OF LAW

This claim of entitlement to a TDIU must be denied as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Since assuming jurisdiction over this derivative TDIU claim in February 2013, the Veteran has not been provided a notification letter specifically addressing the requirements of the VCAA in relation to this particular claim.  However, he has previously filed claims for a TDIU and, in response, received the required notice in both May 2007 and November 2009 letters explaining the evidence necessary to substantiate this type of claim.  Those letters also informed him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  Moreover, in pleadings, such as the January 2016 Appellant's Post-Remand Brief, he and his representative (Disabled American Veterans (DAV)) have evidenced their actual knowledge of the type of information and evidence needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  So, here, even if there arguably is any deficiency in the notice to the Veteran it is harmless error as he has been afforded a meaningful opportunity to participate effectively in the adjudication of this claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, irrespective of whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's VA treatment records and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  This includes records specific to the period at issue in this case.

January and June 2007 addendum opinions addressed wether the Veteran was unemployable because of his service-connected bilateral pes planus.  Also, in a July 2007 audiology examination report, the evaluating audiologist discussed the functional impact of the Veteran's hearing loss and tinnitus on him securing or holding steady employment.  Ultimately, though, as was pointed out in the Board's February 2013 remand, an additional examination and opinion were needed concerning whether the Veteran's service-connected disabilities, in combination, render him unable to obtain or maintain a substantially gainful occupation.  And because of his insistence on not being reexamined, this necessary additional medical comment could not be obtained.  This examination and opinion are needed to establish his entitlement to a TDIU, as the current opinions of record, when discussing the functional impact of his service-connected disability on his employability, only discuss the disabilities individually, rather than in combination, and each examiner concluded the individual disability in question did not render the Veteran unemployable.

In compliance with the Board's February 2013 remand instructions, in April 2013 the AOJ scheduled the Veteran for a VA examination addressing this determinative issue, then when he was unable to attend rescheduled for a date in November 2013.  He did not appear for the rescheduled examinations either.  He indicated that he had failed to report for those evaluations because he was recovering from pneumonia.  See his December 2013 and January 2014 statements.  But when contacted at a later date about again rescheduling his examination, he "adamantly stated he did not want to attend the VAMC exam" and requested that his appeal, instead, be sent immediately back to the Board for adjudication.  See February 2014 Decision Review Officer (DRO) Informal Conference Report and April 2014 Report of Contact with the Veteran.  The AOJ has made extensive efforts to schedule him for a VA examination, of which it appears he has no desire or intention to attend.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's outright refusal to attend scheduled VA examinations constitutes a failure to cooperate in the development and adjudication of his claim.  Indeed, as will be discussed, his refusal to be reexamined dictates summary denial of his claim as a matter of law.  See 38 C.F.R. § 3.655.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.


A TDIU is warranted where the evidence shows the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total disability rating may be assigned where the schedular rating is less than total and when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of determining whether a Veteran satisfies these threshold minimum rating requirements, disabilities stemming from common etiology or single accident and those affecting both upper or lower extremities will be considered as one, collective, disability.

Also recognize that it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  Thus, rating boards should submit to the Director of the Compensation Service, for extra-schedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of § 4.16(a).  38 C.F.R. § 4.16(b).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 


The Veteran is currently rated as 30-percent disabled due to pes planus, 10-percent disabled due to tinnitus, and 0-percent (i.e., noncompensably) disabled due to hearing loss.  He therefore has a combined rating of 40 percent.  38 C.F.R. § 4.25.  Thus, he does not qualify for a TDIU under § 4.16(a) and, consequently, must resort to consideration alternatively under the special provisions of 38 C.F.R. § 4.16(b) pertaining to an extra-schedular TDIU.

Although the Board may not grant a TDIU on an extra-schedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under § 4.16(b) for consideration of the matter.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This person is authorized to approve the assignment of an extra-schedular evaluation, so a TDIU on this special basis.  If denied, however, the Board would then have authority on appeal to conversely grant this benefit.

A request for a TDIU is "not a separate claim for benefits" and is best analyzed as a request for an appropriate disability rating, either "as part of the initial adjudication of a claim, or ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

A claim placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999). 

By contrast, where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, the claim is for an increased rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 


As discussed in the INTRODUCTION, the Veteran's current claim for a TDIU arose out of his claim of entitlement to a rating higher than 30 percent for his bilateral pes planus.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, his claim for an increased rating for this service-connected disability was additionally tantamount to a claim for a TDIU.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding that a TDIU claim based on a condition that has already been service connected is an increased-rating claim); Hurd v. West, 13 Vet. App. 449, 451-52 (2000) (applying law governing increased-rating claims to the award of a TDIU); Norris v. West, 12 Vet. App. 413, 420-22 (1999) (finding that a TDIU "is in essence a claim for an increased rating" and applying the informal claim provisions of 38 C.F.R. § 3.157 to TDIU claims); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991) (holding that a "claim for unemployability compensation was an application for 'increased compensation' within the meaning of [38 U.S.C.] § [51]10(b)(2)").  

According to 38 C.F.R. § 3.655, claimants that are scheduled for an examination are required to report for the examination.  This VA regulation provides:

(a) General.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.

(b) Original or reopened claim, or claim for increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

38 C.F.R. § 3.655(a), (b).

Thus, when a Veteran misses a scheduled examination in conjunction with a claim for increased compensation, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought and (2) whether the Veteran lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

In deciding this appeal, the Board has researched the jurisprudence of the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC) to ensure the proper handling of this case.  Several single-judge non-precedential memorandum decisions provide persuasive, though not binding, reasoning and guidance.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a single-judge disposition of the Court is not binding; however, it may be cited for any persuasiveness or reasoning it contains).  These non-precedential decisions provide persuasive reasoning as to the proper course of action where, (1) without a showing of good cause, a Veteran does not appear for VA examination for a TDIU claim that constitutes a claim for increase rather than an original claim, and (2) the VA examination was needed to establish entitlement to a TDIU.  These decisions tend to show that under the applicable laws and regulations the Board should deny such claims pursuant to 38 C.F.R. § 3.655(b).  See, e.g., Oliver v. Shinseki, No. 11-3718 (Aug. 31, 2012) (affirming Board's denial of TDIU pursuant to 38 C.F.R. § 3.655 for failure to appear for VA examination, where Veteran had not provided good cause for failure to appear for VA examination or established that a VA examination was not necessary to establish entitlement to a TDIU); Najdowski v. Shinseki, No. 07-0648 (March 17, 2009) ("Because the appellant's claim for TDIU was a claim for an increased rating, the Board was justified in denying-indeed compelled to deny-entitlement under 38 C.F.R. § 3.655(b) for his failure to report for scheduled medical examinations.  See 38 C.F.R. § 3.655(b) ."); Genereaux v. Mansfield, No. 06-0185 (Oct. 12, 2007) (same holding as Najdowski); Fahie v. Nicholson, No. 00-2286 (Aug. 30, 2005) (affirming Board's denial of TDIU pursuant to 38 C.F.R. 3.665(b) where VA examination was required to adjudicate the claim and Veteran failed to report without good cause).


With these precedents in mind, and turning to the relevant facts of this particular case, the Veteran was scheduled for a VA compensation examination in April 2013 addressing the combined impact of his service-connected disabilities on his ability to perform occupational tasks in a substantially gainful capacity.  He was unable to attend the April 2013 VA examination, so the examination was rescheduled for November 2013; however, he failed to report for this rescheduled examination as well.  He subsequently explained that he had failed to appear for that evaluation because he was recovering from pneumonia.  See December 2013 and January 2014 statements.  But when contacted at a later date about again rescheduling the examination at any time in the coming year, he "adamantly stated he did not want to attend the VAMC exam" and requested that his appeal, instead, be immediately sent back to the Board for adjudication.  See February 2014 DRO Informal Conference Report and April 2014 Report of Contact (ROC) with the Veteran.

This additional VA examination was needed because no examiner had addressed the combined impact of the Veteran's service-connected disabilities on his ability to perform occupational tasks in a substantially gainful (versus just marginal) capacity.  Some VA examination reports in the file address this issue, but only in regards to individual disabilities; none have addressed the combined functional impact of the service-connected disabilities as a whole, so in combination.  Moreover, these examination reports are from 2007, so they do not address the current functional impact of the service-connected disabilities they discuss.  Indeed, considering the prior denials of this TDIU claim, based on the results of those earlier examinations, it was all the more necessary to have the Veteran reexamined since he had continued to allege his entitlement to a TDIU.  Therefore, to afford proper consideration of this claim, and given the amount of time since those prior examinations and suggestion of his worsening disability, reexamination was needed reassessing the severity of his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Moreover, while the Veteran's recovery from pneumonia did constitute good cause to miss the April and November 2013 VA examinations, his outright refusal to further reschedule the examination, even up to a year after the date of the last one, does not.  To reiterate, when contacted about rescheduling the examination he "adamantly stated he did not want to attend the VAMC exam" and requested that his appeal, instead, be sent immediately back to the Board for adjudication.  See again February 2014 DRO Informal Conference Report and April 2014 Report of Contact with him.  He did not provide any justifiable reason for his continued inability to attend a VA examination, that is, besides his simple desire not to attend one.  Id.

In summation, then, the Veteran's claim for a TDIU was a claim for an increase in his disability compensation.  Entitlement to this benefit sought, even derivatively, could not be established without additional VA examination of him addressing sufficiently the criteria for a TDIU.  His failure to attend VA examinations in April and November 2013 was for good cause; however, there is no evidence his continued refusal to attend even a rescheduled examination is also for good cause.  Accordingly, his TDIU must be denied as a matter of law.  See 38 C.F.R. § 3.655.

 

ORDER

This claim of entitlement to a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


